Case 1:20-cv-07728-AT Document 14 Filed 11/13/20 Page 1 of 1

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

JacksonLewis DOC #:

DATE FILED: 11/13/2020 __

 

\eviypete utin tana

jacksonlewis _com

My Direct DIAL Is: 631-247-4675
My EMAIL ADDRESS IS: ADAM. GUTTELL@JACKSONLEWIS.COM

November 13, 2020
VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York

40 Foley Square

New York, New York 10007

Re: Jaquez v. Fifth Sun, LLC,
Case No.: 1:20-cv-7728-AT

Dear Judge Torres:

We represent Fifth Sun, LLC (“Defendant”) in the above-referenced matter. We write pursuant
to Rule I. (C) of Your Honor’s Individual Practices in Civil Cases, to request the Initial Conference
currently scheduled for November 18, 2020 (Dkt. 5) be adjourned to December 18, 2020, or another
date convenient to the Court and subsequent to Defendant’s deadline to respond to the Complaint.
Defendant’s deadline to respond to the Complaint is currently November 23, 2020 (Dkt. 12). This
request is submitted with Plaintiff's consent and this is Defendant’s first request for an adjournment.

Thank you for your consideration of this matter.
Respectfully submitted,
JACKSON LEWIS P.C.

GRANTED in part, DENIED in part. The initial pretrial conference
scheduled for November 18, 2020, is ADJOURNED to November
24, 2020, at 11:00 a.m. By November 17, 2020, the parties shall
file their joint letter and proposed case management plan.

SO ORDERED. O}-

Dated: November 13, 2020
? ANALISA TORRES
New York, New York United States District Judge

 
